Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Amendment
This action is in response to amendments and arguments received on 11/30/2020. Claims 1-13 were previously pending. Claims 1, 6, 8 and 13 are amended.
Applicant’s amendments to the drawings and claims have overcome each and every objection previously set forth in the Final Office Action mailed on 08/28/2020.
A complete action on the merits of claims 1-13 follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by W. G. Chase (US Patent No. 1,619,783) hereinafter Chase.
Regarding claim 1, Chase teaches an engagement member (engagement member shown in reproduced and annotated Figs. 2-4 below) for attachment to a pulling device (chain 12), the engagement member comprising: a body (body comprises twists 16 and loop 14); a first hook member (hook 17) extending laterally from the body (see Fig. 2 which best shows this lateral extension) and terminating in a first hook end, the first hook member laying entirely in a first plane (see plane A; col. 1, lines 49-51: hooks … arranged in parallel planes); and a second hook member (hook 18) extending laterally from the body (see Fig. 2 which best shows this lateral extension) and terminating in a second hook end, the second hook member laying entirely in a second plane (see plane B parallel to plane A; col. 1, lines 49-51: hooks … arranged in parallel planes); wherein the first hook end and the second hook end are opposed (best shown in Fig. 2; col. 1, line 49: hooks face in opposite directions) and spaced from each other (best shown in Fig. 2) to define a workpiece gap (best shown in Fig. 4; col. 1, lines 51-53: they are spaced apart approximately equal to the thickness of the link 10 to which they are to be attached) such that an elongated workpiece (elongated link 10) may be inserted into the workpiece gap and engaged by rotating the body in a first direction (col. 1, lines 49-54: hooks … are spaced apart approximately equal to the thickness of the link 10 to which they are to be attached; col. 2, lines 103-109: After it has passed the points of the hooks the latter .

    PNG
    media_image1.png
    624
    792
    media_image1.png
    Greyscale

Regarding claim 8, Chase teaches an engagement member (engagement member shown in reproduced and annotated Figs. 2-4 above) for attachment to a pulling device (chain 12), the engagement member comprising: a body (body comprises twists 16 and loop 14); a first hook member (hook 17) extending laterally to a first lateral extremity from the body and terminating in a first hook end, the first hook member laying entirely in a first plane (see plane A; col. 1, lines 49-51: hooks … arranged in parallel planes); and a second hook member (hook 18) extending laterally  to a second lateral extremity from the body and terminating in a second hook end, the second hook member laying entirely in a second plane (see plane B parallel to plane A; col. 1, lines 49-51: hooks … ; wherein the first lateral extremity extends further from the body than the second hook end and the second lateral extremity extends further from the body than the first hook end (as shown in annotated Fig. 3 above first and second hook ends are within the lateral extremities), and the first hook end and the second hook end are spaced from each other to define a workpiece gap (col. 1, lines 49-54: hooks … are spaced apart approximately equal to the thickness of the link 10 to which they are to be attached; col. 2, lines 103-109: After it has passed the points of the hooks the latter may be rotated 90 degrees whereupon the parts will assume 105 the position shown in dotted lines in Figure 4. Thereupon the parts may be swung to the position shown in full lines in Figure 4).
Regarding claims 2 and 9, Chase teaches the first hook member and the second hook member are formed from a single piece of material (Figs. 1-4; col. 1, lines 41-42: a single piece of heavy wire).
Regarding claims 3 and 10, Chase teaches the material is steel (col. 1: spring steel).
Regarding claims 4 and 11, Chase teaches the first hook member and the second hook member are shaped in the form of a letter S (complete hooks are in the form of letter S in view shown in Fig. 3).
Regarding claims 5 and 12, Chase teaches the first hook member and the second hook member are shaped in the form of a letter C (top part C of hooks are in the form of letter C in views shown in Figs. 2 and 4).
Regarding claim 7, Chase teaches the elongated workpiece may be disengaged by rotating the body in an opposite second direction (col. 2, line 103-col. 3, line 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chase in view of Renneker (US Publication No. 2013/0155668).
Regarding claims 6 and 13, Chase does not teach the body being threadedly affixed to the pulling device (chain 12).
Renneker teaches an electrician snake of fishing system (par. 0004) having different engagement members (26a, 26b) for selectively and threadably attach a body (device 20) of the engagement members (26a, 26b) via threaded stem 40 of the body to threaded bore 28 of the pulling device (20, 108) (see pars. 0052-0053 and Fig. 16). This allows the device to be used for different purposes (par. 0052).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Renneker in device of Chase and threadably connect the body to the pulling device. Doing so would make the pulling device capable of accepting different types of attachments and hook members as set forth in Renneker.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the primary reference being used in the current rejection as necessitated by amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Bosch et al. (US Patent No. 4,230,357) teaches an engagement member (abstract: tool for safe, for attachment to a pulling device (12), the engagement member comprising: a body (20); a first hook member (22a) extending laterally from the body and terminating in a first hook end (28a); a second hook member (22b) extending laterally from the body and terminating in a second hook end (28b); wherein the first hook end and the second hook end are opposed and spaced from each other to define a workpiece gap such that an elongated workpiece (32) may be inserted into the workpiece gap and engaged by rotating the body in a first direction (abstract: the fingers are placed astride an electric cable or the like and the rod is rotated axially so that the fingers pass under and cooperatively engage and capture the cable therebetween, thus permitting easy shifting and movement of the cable); but does not teach each of the first and the second hook members respectively laying entirely in a first and a second plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, 





/MAHDI H NEJAD/Examiner, Art Unit 3723